Cook, J.,
delivered the opinion of the court.
Acting under the provisions of chapter 173, Laws of 1914, the board of supervisors of Harrison county created and established a separate road district, embracing a part of supervisor’s district No. 3 of said county and including the municipality of Pass Christian. Thereafter appellees, land-owners in this proposed road district, filed a bill of complaint in the chancery court alleging that chapter 173, Laws of 1914, is unconstitutional, and procured the issuance of a temporary injunction restraining the appellant, the tax collector, from collecting the taxes or assessments levied against their property under the terms of the act. In the court below there was a decree overruling a motion to dissolve the injunction and holding the said chapter 173 unconstitutional, and from this decree this appeal was prosecuted.
The sole question presented for decision by this appeal is the constitutionality of the said chapter 173, Laws of 1914, and for the purpose of disposing of this question we deem it unnecessary to set out the many lengthy provisions of the act.
*665Section 170 of the Constitution of 1890 provides that:
“The board of supervisors shall have full jurisdiction over roads, ferries, and bridges, to be exercised in accordance with such regulations as the legislature may prescribe.”
The jurisdiction of the boards of supervisors over roads, ferries, and bridges cannot be destroyed or withdrawn by the Legislature under the guise of regulating the manner in which this jurisdiction shall be exercised. Chapter 173, Laws of 1914, attempts to provide a method by which practically all jurisdiction over roads, ferries, and bridges may be withdrawn from the board of supervisors and vested in road commissioners. In so providing the chapter is clearly in conflict with section 170 of the Constitution and 'is therefore void. The provisions of this chapter are some-Avhat similar to, and in their restrictions on the jurisdiction of the boards of supervisors equally as drastic as, the prolusions of chapter 169, Laws of 1916, which chapter was held unconstitutional in the case of State ex rel. Salter v. Board of Supervisors, 111 Miss. 867, 72 So. 700.
The decree of the court below is affirmed.

Affirmed.